Title: From Thomas Jefferson to James Currie, 4 June 1793
From: Jefferson, Thomas
To: Currie, James



Dear Sir
Philadelphia June 4. 1793.

Yours of the 13th. of May has been duly received. My former letters had informed you that by Mr. Barton’s retiring from the bar, a term had been lost in your case. Mr. Serjeant to whom it was turned over, had at  first a thought that it might possibly be repaired by running two measures into one. But on further enquiry he found it would not be permitted. It cannot therefore be finished till the September term.—I think the delays of justice in certain other states will hardly justify declamation, when in so commercial a place as Philadelphia it shall take two years and a half to get an uncontested case through the court into the hands of the sheriffs.—You remember you desired me to import a pipe of Termo wine for you, when I should do it for my self. I accordingly ordered three pipes, intending one of them for you, if you should continue in the mind (for you had mentioned it only once, and that in a course of conversation). They arrived at Baltimore, and have been sent thence to Mr. Brown in Richmond. You are perfectly free to take one or not, as you please, since it will be quite equal to me to keep the three, or only two: therefore follow your more mature determination as if you had never said a word on the subject.—Be assured that no other delay shall be permitted to happen to your suit against Griffin. I am with great esteem, Dear Sir your affectionate friend & servt

Th: Jefferson

